PER CURIAM.
We affirm, but do so without prejudice to the appellant’s right to file an amended motion for post-conviction relief in the trial court within 90 days of this opinion, containing specific statements as to the contents of the Brady material allegedly improperly denied to the appellant. In Bishop v. State, 527 So.2d 836 (Fla. 4th DCA 1988), we affirmed the denial of a similar motion filed by appellant without prejudice to appellant’s right to file again. Our purpose was to give the appellant an opportunity to specifically allege the contents of the Brady material so that the trial court could evaluate appellant’s claim. Appellant filed the same claim again without detailing the contents of the material allegedly denied him. In the interests of justice, we are allowing the appellant one last chance on this issue.
Accordingly, we affirm without prejudice to appellant filing another motion in the trial court detailing the exculpatory nature and contents of any Brady material allegedly denied him by the state.
DOWNEY, ANSTEAD and STONE, JJ., concur.